Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2022

                                     No. 04-22-00154-CV

   IN RE Richard C. REIERSON, Trustee of the Charlotte, Brittingham & Nathaniel Family
                                       Trust,

                                Original Mandamus Proceeding

                                   ORDER
 Sitting:      Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Beth Watkins, Justice

        On March 21, 2022, we issued an order stating the real parties in interest may file a
response to relator’s petition for mandamus by April 5, 2022. On March 23, 2022, real parties in
interest filed a motion requesting a thirty day extension of time to file a response. After
consideration, we grant the motion and order real parties in interest to file their response by
May 5, 2022.


       It is so ORDERED on March 24, 2022.

                                                                      PER CURIAM




       ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court